U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission File No. 000-51193 51147, INC. (Exact name of small business issuer as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 520 S. Snowmass Circle Superior, Colorado 80027 (Address of Principal Executive Offices) 303-956-5821 (Issuer’s telephone number) (Former name, address and fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes x No o State the number of shares outstanding of each of the issuer’s classes of common equity, as of October 1, 2007: 1,625,000 shares of common stock. Item 1. Financial Information BASIS OF PRESENTATION The accompanying reviewed financial statements are presented in accordance with U.S. generally accepted accounting principles for interim financial information and the instructions to Form 10-QSB and item 310 under subpart A of Regulation S-B. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting only of normal occurring accruals) considered necessary in order to make the financial statements not misleading, have been included. Operating results for the three months ending July 31, 2007 are not necessarily indicative of results that maybe expected for the year ending January 31, 2008.The financial statements are presented on the accrual basis. 51147, Inc. (a development stage company) FINANCIAL STATEMENTS INDEX Part I FINANCIAL INFORMATION Item 1. Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition Item 3. Control and Procedures Part II OTHER INFORMATION Item 1. Legal Proceedings Item 2. Changes in Securities Item 3. Defaults Upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits and Reports on Form 8-K Signature 51147, INC. (A DEVELOPMENT STAGE COMPANY) FINANCIAL STATEMENTS AS OF JULY 31, 2007 51147, INC. (a development stage company) Financial Statements Table of Contents FINANCIAL STATEMENTS Page # Balance Sheet F-1 Statement of Operations and Retained Deficit F-2 Statement of Stockholders Equity F-3 Cash Flow Statement F-4 Notes to the Financial Statements F-5 51147, Inc. (a development stage company) BALANCE SHEET As of July 31, 2007 and January 31, 2007 ASSETS CURRENT ASSETS 7/31/2007 1/31/2007 Cash $ - $ - Total Current Assets - - TOTAL ASSETS $ - $ - LIABILITIES AND STOCKHOLDER'S EQUITY CURRENT LIABILITIES Accrued Expenses $ 5,125 $ 4,125 Total Current Liabilities 5,125 4,125 TOTAL LIABILITIES 5,125 4,125 STOCKHOLDER'S EQUITY Common Stock - Par value $0.0001; Authorized: 100,000,000 Issued and Outstanding: 100,000 253 253 Additional Paid-In Capital 15,097 15,097 Accumulated Deficit (20,475 ) (19,475 ) Total Stockholder's Equity (5,125 ) (4,125 ) TOTAL LIABILITIES AND EQUITY $ - $ - The accompanying notes are an integral part of these financial statements. F-1 51147, Inc. (a development stage company) STATEMENT OF OPERATIONS For the six and three months ending July 31, 2007 and July 31, 2006, and from inception (February 2, 2005) through July 31, 2007 6 MONTHS 3 MONTHS 6 MONTHS 3 MONTHS ENDING ENDING ENDING ENDING FROM 7/31/2007 7/31/2007 7/31/2006 7/31/2006 INCEPTION REVENUE $ - $ - $ - $ - $ - COST OF SERVICES - GROSS PROFIT OR (LOSS) - GENERAL AND ADMINISTRATIVE EXPENSES 1,000 500 3,250 3,000 20,475 NET INCOME (LOSS) (1,000 ) $ (500 ) (3,250 ) $ (3,000 ) (20,475 ) ACCUMULATED DEFICIT, BEGINNING BALANCE (4,225 ) (2,225 ) - ACCUMULATED DEFICIT, ENDING BALANCE $ (5,225 ) $ (5,475 ) $ (20,475 ) Earnings (loss) per share $ (0.01 ) $ (0.03 ) Weighted average number of common shares 100,000 100,000 The accompanying notes are an integral part of these financial statements. F-2 51147, Inc. (a development stage company) STATEMENT OF STOCKHOLDERS' EQUITY From inception (February 2, 2005) through July 31, 2007 COMMON PAID ACCUM. TOTAL SHARES STOCK IN CAPITAL DEFICIT EQUITY Stock Issued on acceptance of incorporation expenses February 2, 2005 100,000 $ 100 $ - $ - $ 100 Net Loss - - - (2,225 ) (2,225 ) Total, January 31, 2006 100,000 100 - (2,225 ) (2,125 ) Stock Issued on acceptance 275,000 28 2,722 - 2,750 of expenses paid July 30, 2006 Stock Issued on acceptance 1,250,000 125 12,375 - 12,500 of expenses paid August 15, 2006 Net Loss - - - (17,250 ) (17,250 ) Total, January 31, 2007 1,625,000 $ 253 $ 15,097 $ (19,475 ) $ (4,125 ) Net Loss - - - (1,000 ) (1,000 ) Total, July 31, 2007 1,625,000 $ 253 $ 15,097 $ (20,475 ) $ (5,125 ) The accompanying notes are an integral part of these financial statements. F-3 51147, Inc. (a development stage company) STATEMENTS OF CASH FLOWS For the six months ending July 31, 2007 and July 31, 2006, and from inception (February 2, 2005) through July 31, 2007 6 MONTHS 6 MONTHS ENDING ENDING FROM CASH FLOWS FROM OPERATING ACTIVITIES 7/31/2007 7/31/2006 INCEPTION Net income (loss) $ (1,000 ) $ (3,250 ) $ (20,475 ) Stock issued as compensation - 2,750 15,350 Increase (Decrease) in Accrued Expenses 1,000 500 5,125 Total adjustments to net income 1,000 3,250 20,475 Net cash provided by (used in) operating activities - - - CASH FLOWS FROM INVESTING ACTIVITIES None - - - Net cash flows provided by (used in) investing activities - - - CASH FLOWS FROM FINANCING ACTIVITIES None - - - Net cash flows provided by (used in) financing activities - - - CASH RECONCILIATION Net increase (decrease) in cash - - - Cash - beginning balance - - - CASH BALANCE - END OF PERIOD $ - $ - $ - The accompanying notes are an integral part of these financial statements. F-4 51147, Inc. (a development stage company) NOTES TO FINANCIAL STATEMENTS 1.Summary of significant accounting policies: Industry: 51147, Inc. (the Company), a Company incorporated in the state of Delaware as of February 2, 2005 plans to locate and negotiate with a business entity for the combination of that target company with The Company. The combination will normally take the form of a merger, stock-for-stock exchange or stock- for-assets exchange. In most instances the target company will wish to structure the business combination to be within the definition of a tax-free reorganization under Section 351 or Section 368 of the Internal Revenue Code of 1986, as amended. No assurances can be given that The Company will be successful in locating or negotiating with any target company. The Company has been formed to provide a method for a foreign or domestic private company to become a reporting ("public") company whose securities are qualified for trading in the United States secondary market. The Company has adopted its fiscal year end to be January 31. Results of Operations and Ongoing Entity: The Company is considered to be an ongoing entity for accounting purposes; however,there is substantial doubt as to the Company’s ability to continue as a goingconcern. The Company's shareholders fund any shortfalls in The Company's cash flowon a day to day basis during the time period that The Company is in the development stage. Liquidity and Capital Resources: In addition to the stockholder funding capital shortfalls; The Company anticipates interested investors that intend to fund the Company's growth once a business is located. Cash and Cash Equivalents: The Company considers cash on hand and amounts on deposit with financialinstitutions which have original maturities of three months or less to be cashand cash equivalents. Basis of Accounting: The Company's financial statements are prepared in accordance with U.S. generallyaccepted accounting principles. F-5 51147, Inc. (a development stage company) NOTES TO FINANCIAL STATEMENTS Income Taxes: The Company utilizes the asset and liability method to measure and recorddeferred income tax assets andliabilities. Deferred tax assets and liabilities reflect the future income tax effects of temporary differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and are measured using enacted tax rates that apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Deferred tax assets are reduced by a valuation allowance when in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. At this time, The Company has set up an allowance for deferred taxes as there is no company history to indicate the usage of deferred tax assets and liabilities. Fair Value of Financial Instruments: The Company's financial instruments may include cash and cash equivalents,short-term investments, accounts receivable, accounts payable and liabilitiesto banks and shareholders. The carrying amount of long-term debt to banksapproximates fair value based on interest rates that are currently availableto The Company for issuance of debt with similar terms and remaining maturities.The carrying amounts of other financial instruments approximate their fairvalue because of short-term maturities. Concentrations of Credit Risk: Financial instruments which potentially expose The Company to concentrationsof credit risk consist principally of operating demand deposit accounts. TheCompany's policy is to place its operating demand deposit accounts with highcredit quality financial institutions. At this time The Company has no deposits that are at risk. 2.Related Party Transactions and Going Concern: The Company's financial statements have been presented on the basis that it is a going concern in the development stage, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. At this time The Company has not identified the business that it wishes to engage in. The Company's shareholders fund The Company's activities while The Company takes steps to locate and negotiate with a business entity for combination; however, there can be no assurance these activities will be successful. On June 30, 2006, the Company issued 275,000 shares at $0.01 per share to its President in acceptance of travel and administrative expenses paid on behalf of the Company. (note 8) On August 15, 2006, the Company issued 1,250,000 shares at $0.01 per share to its President in acceptance of travel and administrative expenses paid on behalf of the Company. (note 8) 3.Accounts Receivable and Customer Deposits: Accounts receivable and Customer deposits do not exist at this time and therefore have no allowances accounted for or disclosures made. F-6 51147, Inc. (a development stage company) NOTES TO FINANCIAL STATEMENTS 4.Use of Estimates: Management uses estimates and assumptions in preparing these financial statements in accordance with generally accepted accounting principles. Those estimates and assumptions affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities, and the reported revenue and expenses. Management has no reason to make estimates at this time. 5.Revenue and Cost Recognition: The Company uses the accrual basis of accounting in accordance with generally accepted accounting principles for financial statement reporting. 6.Accrued Expenses: Accrued expenses consist of accrued legal, accounting and office costs during this stage of the business. 7.Operating Lease Agreements: The Company has no agreements at this time. 8.Stockholder's Equity: Preferred stock includes 50,000,000 shares authorized at a par value of $0.001,of which none are issued or outstanding. Common Stock includes 100,000,000 shares authorized at a par value of $0.001, of which 100,000 have been issued for the amount of $100 on February 2, 2005 in acceptance of the incorporation expenses for the Company. On July 30, 2006, the Company issued 275,000 shares of common stock at $0.01 for a value of $2750.The shares were issued to a related party in acceptance of expenses paid on behalf of the Company. (note 2) On August 15, 2006, the Company issued 1,250,000 shares of common stock at $0.01 for a value of $12,500.The shares were issued to a related party in acceptance of expenses paid on behalf of the Company. (note 2) 9.Required Cash Flow Disclosure for Interest and Taxes Paid: The company has paid no amounts for federal income taxes and interest. The Company issued 100,000 common shares of stock to its sole shareholder in acceptance of the incorporation expenses for the Company. 10.Earnings Per Share: Basic earnings per share ("EPS") is computed by dividing earnings available to common shareholders by the weighted-average number of common shares outstanding for the period as required by the Financial Accounting Standards Board (FASB) under Statement of Financial Accounting Standards (SFAS) No. 128, "Earnings per Shares". Diluted EPS reflects the potential dilution of securities that could share in the earnings. F-7 51147, Inc. (a development stage company) NOTES TO FINANCIAL STATEMENTS 11.Income Taxes: The Company has a net operating loss carry-forward of $20,475 that will expire 20 years after the years generated.The loss generated for the year 2005, 2006 and 2007 was $2,225, $17,250 and $1000, respectively. The Company has available net operating loss carry-forwards for financial statement and federal income tax purposes. These loss carry-forwards expire if not used within 20 years from the year generated. The Company's management has decided a valuation allowance is necessary to reduce any tax benefits because the available benefits are more likely than not to expire before they can be used. The Company's management determines if a valuation allowance is necessary to reduce any tax benefits when the available benefits are more likely than not to expire before they can be used.The tax based net operating losses create tax benefits in the amount of $4,095 from inception through July 31, 2007. Deferred income taxes reflect the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial statement purposes and the amounts used for income tax purposes. Significant components of the Company's deferred tax liabilities and assets as of July 31, 2007 are as follows: Deferred tax assets: Federal net operating loss $ 3,071 State net operating loss 1,024 Total Deferred Tax Asset 4,095 Less valuation allowance (4,095 ) 0 The reconciliation of the effective income tax rate to the federal statutory rate is as follows: Federal income tax rate 15.0 % State tax, net of federal benefit 5.0 % Increase in valuation allowance (20.0 %) Effective income tax rate 0.0 % F-8 Item 2.Management’s Discussion and Analysis of Financial Conditions and Resultsof Operations Plan of Operation The Company is continuing its efforts to locate a merger candidate for the purpose of a merger. It is possible that the Company will be successful in locating such a merger candidate and closing such merger. However, if the Company cannot effect a non-cash acquisition, the Company may have to raise funds from a private offering of its securities under Rule 506 of Regulation D. There is no assurance the Company would obtain any such equity funding. Results of Operation The Company did not have any operating income from inception through July 31, 2007.For the quarter ended July 31, 2007, the registrant recognized a net loss of $500 and for the period from inception through July 31, 2007, the registrant recognized a net less of $20,475. Some general and administrative expenses during the quarter were accrued. Expenses for the quarter were comprised of costs mainly associated with legal, accounting and office. Liquidity and Capital Resources On July 31, 2007, the Company had no capital resources and will rely upon the issuance of common stock and additional capital contributions from shareholders to fund administrative expenses pending acquisition of an operating company. Critical Accounting Policies Our financial statements and related public financial information are based on the application of accounting principles generally accepted in the United States (“GAAP”). GAAP requires the use of estimates, assumptions, judgments and subjective interpretations of accounting principles that have an impact on the assets, liabilities, revenue and expense amounts reported. These estimates can also affect supplemental information contained in our external disclosures including information regarding contingencies, risk and financial condition. We believe our use of estimates and underlying accounting assumptions adhere to GAAP and are consistently and conservatively applied. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances. Actual results may differ materially from these estimates under different assumptions or conditions. We continue to monitor significant estimates made during the preparation of our financial statements. Item 3. Controls and Procedures (a)Evaluation of disclosure controls and procedures. Our Chief Executive Officer and Chief Financial Officer (collectively the “Certifying Officer”) maintain a system of disclosure controls and procedures that is designed to provide reasonable assurance that information, which is required to be disclosed, is accumulated and communicated to management timely. Under the supervision and with the participation of management, the Certifying Officer evaluated the effectiveness of the design and operation of our disclosure controls and procedures (as defined in Rule [13a-14(c)/15d-14(c)] under the Exchange Act) within 90 days prior to the filing date of this report. Based upon that evaluation, the Certifying Officer concluded that our disclosure controls and procedures are effective in timely alerting them to material information relative to our company required to be disclosed in our periodic filings with the SEC. (b)Changes in internal controls. Our Certifying Officer has indicated that there were no significant changes in our internal controls or other factors that could significantly affect such controls subsequent to the date of his evaluation, and there were no such control actions with regard to significant deficiencies and material weaknesses. PART II - OTHER INFORMATION Item 1.Legal Proceedings. The Company is currently not a party to any pending legal proceedings and no such action by, or to the best of its knowledge, against the Company has been threatened. Item 2.Changes in Securities. None Item 3.Defaults Upon Senior Securities. None Item 4.Submission of Matters to a Vote of Security Holders. No matter was submitted during the quarter ending July 31, 2007, covered by this report to a vote of the Company’s stockholders, through the solicitation of proxies or otherwise. Item 5.Other Information. None Item 6.Exhibits and Reports of Form 8-K. (a) Exhibits 31.1 Certification pursuant to Section 302 of Sarbanes Oxley Act of 2002 32.1 Certification pursuant to Section 906 of Sarbanes Oxley Act of 2002 (b) Reports of Form 8-K None SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, there unto duly authorized. 51147, Inc. Registrant Date: October 2, 2007 By: /s/Michael Zahorik Michael Zahorik President
